Appeal by the defendant from a judgment of the County Court, Nassau County *832(Belli, J.), rendered March 30, 1993, convicting him of criminal possession of a weapon in the third degree (two counts) and menacing, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The issue of legal sufficiency was not preserved for appellate review with respect to the charge of criminal possession of a weapon in the third degree under Penal Law § 265.02 (1) (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
Contrary to the defendant’s contention, the prosecutor’s summation remarks constituted a fair response to defense counsel’s summation (see, People v Rawlings, 144 AD2d 500). Thompson, J. P., Copertino, Pizzuto and Goldstein, JJ., concur.